DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Karen Wong-Chan on February 16, 2022.

Please amend claim 29 as follows: 

29. (Currently Amended) The method of claim 17, wherein the ablated pattern includes the first width of the ablated line, and a second width of a second ablated line, wherein the second width of the second ablated line is smaller than the first width of the ablated line.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 24, 2020 (SB/08a) was filed before prosecution on the merits began but was not attached at earlier stages of prosecution.  The 


Allowable Subject Matter
Claims 1-5, 8, 9, 14-19, 22, 23 and 25-29 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The Reasons for Allowance, on the record from the original Notice of Allowance on February 2, 2022, stand in light of the amendment to claim 29 to correct typographical errors and the cited references in the IDS.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”











Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWIN XIE whose telephone number is (571)272-7812. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KWIN XIE/Primary Examiner, Art Unit 2626